Citation Nr: 1519713	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent prior to February 9, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 0 percent prior to 02/14/2012; and to a rating higher than 10 percent beginning February 14, 2012, for right ulnar neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to December 1969; and he is a Vietnam combat veteran.  Commendations and awards include a Bronze Star Medal, a Combat Infantry Badge, and a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; which granted, in pertinent part, service connection for PTSD with a rating of 30 percent effective December 4, 2006; and service connection for "right ulnar neuropathy at elbow level" with a 0 percent rating effective February 8, 2007.  

In a rating decision dated in April 2008, the RO increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent effective December 4, 2006. 

In a rating decision dated in March 2011, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected PTSD from March 7, 2011, to April 30, 2011.

In a rating decision dated in March 2013, the RO increased the rating for the Veteran's PTSD from 50 percent to 100 percent effective February 10, 2012; and increased the rating for the Veteran's service-connected right ulnar neuropathy disability from 0 percent to 10 percent effective February 14, 2012.


FINDINGS OF FACT

1.  Since December 4, 2006, the Veteran's PTSD has been productive of occupational and social impairment; however, the preponderance of the evidence shows that the disability does not more nearly approximate total social and occupational impairment.

2.  The Veteran's right ulnar neuropathy at elbow level disability has been productive of mild incomplete paralysis throughout the appeal period.


CONCLUSIONS OF LAW

1.  Effective December 4, 2006, the criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for an initial disability rating of 10 percent, but no higher, for right ulnar neuropathy have been met since February 8, 2007; the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8716 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

This appeal stem from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under the VCAA is necessary as to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, the RO provided the Veteran appropriate VA examinations in February 2007, February 2012, and March 2013.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file and discussed the Veteran's pertinent medical history; conducted appropriate examinations of the Veteran and considered the Veteran's subjective complaints; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims decided below, and no further assistance to develop evidence is needed. 

II.  Merits

In a rating decision dated in August 2007, the RO granted service connection for PTSD with a rating of 30 percent rating effective December 4, 2006; and service connection for right ulnar neuropathy at elbow level with a rating of 0 percent effective February 8, 2007.  The Veteran appealed the assigned ratings. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board must consider if separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All evidence must be evaluated in arriving at a decision regarding a  rating. 38 C.F.R. §§ 4.2, 4.6, 4.7.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  

A. PTSD

In a rating decision dated in April 2008, the RO increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent effective December 4, 2006.  In March 2011 the RO granted a temporary total (100 percent) rating for the Veteran's service-connected PTSD effective March 7, 2011, to April 30, 2011; and in a rating decision dated in March 2013, the RO increased the rating for the Veteran's PTSD to 100 percent effective February 10, 2012.  

The Veteran's PTSD has been rated under the provisions of Diagnostic Code 9411 throughout the appeal period, which provides for a 50 percent evaluation where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of the American Psychiatric Association (DSM-V).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Analysis

The medical evidence, consisting of both private and VA outpatient treatment records and evaluations, shows, overall, that the Veteran's PTSD is productive of occupational and social impairment in most areas.  See September 2007 private medical report, which noted that the Veteran had no meaningful social relationships and was markedly impaired.  The GAF score was 46.  In or around February 2008 the Veteran abruptly quit his 22 year substantial gainful employment due, he said, to the stress of having to interact with co-workers and the general public.  See May 2008 private treatment record.  He reports that he quit in favor of a job that allowed him to work in total isolation from others; although the job paid 25 percent less than his previous gainful employment.  See May 2008 private treatment record.  His interactions with family members were limited; he was not involved with friends and preferred social isolation or engaged in any activity requiring proximity to groups of people and his GAF scores were in the low 40's.  

VA medical records reflect similar impairment; the Veteran was more socially isolated, and his irritability had increased to the point that he nearly killed a man during a hunting trip.  See February 2012 VA PTSD examination report.  Despite continued outpatient treatment (including counseling and psychotropic medications) following his inpatient care he was "much more socially withdrawn," easily irritated, unhappy, and sleep deprived.  Id.  The examiner noted that the Veteran lived alone on his 37 acre farm, with little outside contact from anyone, including his children; and added that the Veteran had even gotten rid of his horses and dogs and no longer had any animals.  Id.  As such, the Board finds the evidence most closely approximates the criteria for a 70 percent rating.

While increasingly isolated, however, the Board observes that the Veteran was fully oriented, self-sufficient, independent in his activities of daily living, and less stressed because he was "more comfortable s[t]aying home by himself" (see February 2012 VA PTSD examination report), and VA mental health treatment records dated between May 2011 to February 2012 relate GAF scores of 58-60; which indicates moderate impairment.  The Board thus finds that the criteria for rating in excess of 70 percent is not warranted at any time prior to February 9, 2012.  

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case the assigned schedular rating criteria adequately contemplate the Veteran's symptoms, including, but not limited to depressed mood, panic attacks, nightmares/chronic sleep impairment, memory loss, difficulty with interpersonal relationships and in social settings, impaired impulse control/unprovoked irritability, and social isolation/reclusiveness; and there are no symptoms attributable to the Veteran's service-connected PTSD that are left uncompensated or unaccounted for by the assignment of a schedular rating.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.   A claim of TDIU (see Rice v. Shinseki, 22 Vet. App. 447 (2009)) is also not raised during the timeframes under view because the Veteran was either actually engaged in substantially gainful employment or was capable of substantially gainful employment.  See, e.g., February 2012 VA PTSD examiner's summation of Veteran's work history.  

B. right elbow ulnar neuropathy 

The Veteran seeks an initial compensable rating for his right ulnar neuropathy disability, which is presently rated as 10 percent disabling effective February 14, 2012.  His right ulnar neuropathy disability has been rated under the neuralgia provisions of Diagnostic Code 8716 throughout the appeal period, which provide for a 10 percent rating where there is mild incomplete paralysis of either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8716.  A 30 percent rating of is warranted for moderate incomplete paralysis of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the major extremity.  

The Veteran is right hand dominant.

Analysis

Medical records, including the report of a November 2006 private EMG, and the reports of VA peripheral nerve examinations done in May 2007 and February 2012, 2document complaints of right upper extremity pain, weakness, and numbness from the arm to the right little finger; described by the 2007 VA examiner as "intermittent neuropathy of the right arm since initial injury;" which the 2012 examiner indicated was "mild."  Although the Veteran described his intermittent right arm numbness as severe, the Board finds his subjective lay opinion to be less probative than the neurology test results, which show no more than mild right upper extremity pain and numbness.  The Board accordingly finds that the preponderance of the evidence supports the criteria for a schedular rating of 10 percent throughout the appeal period; that is, since February 8, 2007 (the effective date of service connection).  A higher schedular rating of 30 percent or more is not warranted as the preponderance of the evidence reflects that the Veteran's right ulnar neuropathy at elbow level is tantamount to mild incomplete paralysis.

As for an extraschedular rating, the schedular criteria for rating ulnar nerve disabilities clearly account for the Veteran's disability picture and associated symptoms (weakness, numbness, and pain), and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria is therefore adequate and referral for extraschedular consideration is not required.  There is also no allegation or evidence that the Veteran's right ulnar disability, alone, has ever prevented his employability, particularly as the Veteran did in fact work for decades despite his right ulnar neuropathy; so consideration of a grant of TDIU in conjunction with this disability, prior to the effective date of the Veteran's current total rating, is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447.


ORDER

Effective December 4, 2006, a rating of 70 percent is granted, Subject to the law and regulations governing payment of monetary benefits.

Subject to the laws and regulations governing the award of monetary benefits, an initial disability rating of 10 percent prior to February 14, 2012, for right ulnar neuropathy at elbow level, is granted.

An initial disability rating higher than 10 percent for right ulnar neuropathy at elbow level is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


